In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Nassau County, dated December 23, 1974, which denied a motion to dismiss the proceeding or, in the alternative, for a stay. Appeal dismissed, without costs. No appeal lies from an intermediate order in a habeas corpus proceeding (CPLR 7011; People ex rel. Tatra v McNeill, 19 AD2d 845). If the *666issues were before us on the merits, we would affirm. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.